Walton, J.
This is an action to recover damages for an alleged libel upon the plaintiff. The action is before the law court on demurrer to the plaintiff’s declaration. The plaintiff says that the defendant wrote to the commissioner of pensions representing that the plaintiff was not injured in the service of the United States, whereby he was prevented from obtaining a pension; but he has omitted to state when the supposed letter was written, or when it was sent to the commissioner; and this omission is urged as one ground for sustaining the demurrer. "In personal actions,” says Mr. Stephen, "the pleadings must allege the time, that is, the day, month, and year, when each traversable fact occurred.” Stephen on Pleading, 292. And such is the adjudicated law of this State. Platt v. Jones, 59 Maine, 232; Gilmore v. Mathews, 67 Maine, 517. And see 1 Chitty, 257.

Bxc&ptions sustained.

Appleton, C. J., Barrows, Danforth, Peters and Symonds, JJ., concurred.